DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 11 and 13, and cancellation of claims 1-10 and 12 in “Claims - 09/22/2022” is acknowledged. 
This office action considers claims 11, 13-20 are pending for prosecution, of which, claims 19-20 had been withdrawn, and claims 11 and 13-18 are presented for further examination.
Response to Arguments 
Applicant's arguments in “Remarks - 09/22/2022 - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Firstly, it is noted that the features upon which applicant relies i.e. “a reliable particle protection for the diaphragm exterior side is ensured, even when it is utilized as a sensor surface for measuring an external pressure on its diaphragm exterior side or for detecting sound waves. Moreover, all lattice openings of the lattice may, in particular, be water- impermeable. This is easily implementable by designing the lattice openings of the lattice so small/so narrow that gaseous media but not water droplets are able to pass through the lattice openings of the lattice. In this case, the lattice may thus reliably fulfill the functions of a Gore membrane (remarks on page 8); ii) “a method to remove sidewall spacer from a fin in the source/drain region and keep sidewall spacer on a gate by previously etching the fin to form a tapered profile" (remarks on page 8), these  limitations are not recited in any one of the rejected claims 1-13 and 15-18, and cannot be considered as limitations unless those are recited in the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted with emphasis that instant claims are device claim, whereas applicant erroneously cited method steps to discredit the features of the instant office action. 
Secondly, Examiners would like to note that the 103 rejection of claim 12 by the combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, in “Non-Final Rejection - 08/25/2022”, wherein the stiffening and/or protective structure includes at least one lattice (Liu 100a/105, 101c) protruding at the diaphragm exterior side (of AAPA 18)” is a proper rejection, and there was no remarks put forward by the examiner contrary to that.
Finally, moving a rejected limitation from a claim 12 to independent claim 11 does not bring more opportunity of allowances.
As Applicant’s other arguments are also based on the patentability of claim 11, no further response is put forward, other than the Office Action’s diligent effort to present examiner's position why claims (11,13-18) are not patentable as described in sections 1-2, Infra. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (10; Fig 1a; [0003]) = (element 10; Figure No. 1a; Paragraph No. [0003]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over (applicant admitted prior art in Figs 1-2; [0003-0005], of record; hereinafter AAPA) in view of Liu; Lianjun (US 20140001579 A1; hereinafter Liu).
11. AAPA teaches a micromechanical component for a sensor device, comprising (Figs 1a-1b; [0003-0005]):

    PNG
    media_image1.png
    281
    984
    media_image1.png
    Greyscale

AAPA Figure 1a
a substrate (10; Fig 1a; [0003]) including a substrate surface (10a);
at least one stator electrode (14) situated on the substrate surface (10a) and/or on at least one intermediate layer (12) covering at least partially the substrate surface (10a), which (14) is formed in each case from a first semiconductor and/or metal layer (P1);
at least one adjustably situated actuator electrode (16) which is formed in each case from a second semiconductor and/or metal layer (P2);
a diaphragm (18) spanning the at least one stator electrode (14) and the at least one actuator electrode (16), including a diaphragm exterior side (top) directed away from the at least one stator electrode (14) and the at least one actuator electrode (16), which is formed from a third semiconductor and/or metal layer (P3); and
But AAPA does not expressly disclose:
a stiffening and/or protective structure protruding at the diaphragm exterior side (of 18), which is formed from a fourth semiconductor and/or metal layer.

    PNG
    media_image2.png
    265
    1042
    media_image2.png
    Greyscale

Liu Figures 13-14
However, in the analogous art, Liu discloses a MEMS pressure sensor and a manufacturing method thereof ([0002]) wherein (Third embodiment in Fig 13-14 along with Fig 1-12; [0133-0151]) a stiffening and/or protective structure (100a’’/105’’) protruding at the diaphragm exterior side (of 101a’’), which is formed from a fourth semiconductor (silicon [0084]) and/or metal layer. Additionally, the embodiment includes sensing unit 101’’, sensitive diaphragm 101a’, an opening 101c’’ through which the sensitive diaphragm 101a’’ is exposed to the atmosphere, a reference pressure cavity 101b’’, a fixed electrode 201a’’, actuator electrode 101d’ and protective gel in opening, mold fixture [0149] to protect them from external environmental influence, resulting in higher cost of the capacitive pressure sensor.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the stiffening and/or protective (100a/105) and other additional structures of Liu into AAPA’s, since, at least, this will protect the sensitive diaphragm 101a (Liu [0008,0109]) from external environmental influence.
The combination of (AAPA and Liu) further teaches, wherein the stiffening and/or protective structure includes at least one lattice (Liu 100a/105, 101c) protruding at the diaphragm exterior side (of AAPA 18).
13. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein all lattice openings (101c) of the lattice are water-impermeable (because of gel Liu [0008]).
15. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein the micromechanical component is molded at least partially with a molding compound (Liu mold fixture [0149]), the molding compound covering at least partially the stiffening and/or protective structure.
16. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 15, further teaches,, wherein a partial surface of the diaphragm exterior side (in Liu opening 101a’’) not covered by the molding compound (Liu mold fixture [0149]),) and/or a part of the stiffening and/or protective structure not covered by the molding compound, is covered with a gel  (Liu [0008]).
17. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein (Liu Fig 14) the micromechanical component is permanently bonded to a circuit board (300’’; Fig 14; [0143+]) using a bonding material (302’’) situated on the stiffening and/or protective structure.
18. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein at least one chip- to-chip contact (303”; Fig 14; [0145]), via which the micromechanical component is connected in each case electrically to the circuit board (300’’) and/or to another circuit board, is situated at the stiffening and/or protective structure .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (applicant admitted prior art in Figs 1-2; [0003-0005]; hereinafter AAPA) in view of Liu; Lianjun (US 20140001579 A1; hereinafter Liu, of reord) and in further view of Wachtler; Kurt Peter  et al. (US 20190164807 A1, of reord; hereinafter Wachtler).
14. The combination of (AAPA and Liu) as applied to the micromechanical component as recited in claim 11, further teaches, wherein the stiffening and/or protective structure (Liu 100a/105, 101c) is coated at least (molding), but the combnation is silent on “partially with a hydrophobic protective layer”.
However, in the analogous art, Wachtler discloses an electronic package 100 that may include stress sensitive devices (e.g., semiconductor devices, microelectromechanical systems MEMS ([0025]), wherein ([0057]) the filler material  may be a mold compound filler material, an epoxy based polymer material, a plastic material, a polyimide, a polyamide, a bismaleimide (BMI) resin or material(s), a polyamide-imide polymer, a hydrophobic polyimide, a hydrophobic coating, and/or any combination thereof and/or any other material(s) to contain the flow of the protective layer material during manufacturing.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select hydrophobic molding material of Wachtler for the combination of (AAPA and Liu) molding material, since, at least, this will contain the flow of the protective layer material (Wachtler [0057]).
Conclusion
 THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
November 15, 2022